UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November17, 2011 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 Clayton, Missouri63105 (Address of Principal Executive Offices) (805) 565-9800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act 1 Item 8.01 – Other Events The Company announced that it had declared normal quarterly cash dividends of U.S. $0.10 per share on the Company’s common stock for the calendar year 2012, with record dates of March1, 2012, June1, 2012, September4, 2012, and December3, 2012, and payment dates of March 15, 2012, June15, 2012, September18, 2012, and December17, 2012, respectively. Item 9.01 – Financial Statements and Exhibits A copy of the press release is included as Exhibit99.1. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. Date: November18, 2011 By: /s/Douglas D. Hommert Douglas D. Hommert, Executive Vice President, Secretary and Treasurer 2
